Citation Nr: 0011424	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-36 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as the result of exposure to radiation in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1947 to November 
1948, September 1950 to August 1951, October 1953 to August 
1957, and October 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Phoenix, Arizona.  By way of history, in its June 1997 
decision, the Board reopened the veteran's claim of 
entitlement to service connection for prostate cancer and 
remanded the case for further development, as required by 
regulations pertinent to radiation claims.  As all actions 
requested in the Board's remand have been accomplished, to 
the extent possible, the Board will proceed to adjudicate the 
veteran's claim.  See Stegall v. West, 11 Vet. App. 268 
(1998).



FINDING OF FACT

There is no competent evidence of a nexus between current 
prostate cancer and in-service radiation exposure or other 
disease or injury in active service.



CONCLUSION OF LAW

The claim for service connection for prostate cancer is not 
well grounded.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

Service connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as malignant tumors, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Radiation

Service connection on the basis of inservice exposure to 
radiation may be established in one of three different ways: 
(1) By demonstrating that the condition at issue is one of 
the 15 types of cancer that are presumptively service 
connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309 
(1998); (2) by demonstrating direct service connection under 
38 C.F.R. § 3.303(d) (1999), a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service," Combee v. Brown, 35 F.3d 1039, 1043 (Fed. 
Cir. 1994), or (3) by demonstrating direct service connection 
under § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (1999), if the 
condition at issue is one of the "radiogenic diseases" 
listed by the Secretary in § 3.311(b); see Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  This third route is, then, 
actually just another way of showing direct service 
connection but with certain added assistance by the Secretary 
in developing the facts pertinent to the claim.  See 38 
C.F.R. § 3.311(f) (requiring that service-connection 
determination after § 3.311 claim development be made under 
"generally applicable" VA adjudication provisions set forth 
in part 3 of title 38, Code of Federal Regulations).  Hilkert 
v. West, 11 Vet. App. 284 (1998)

Well Grounded Claims

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).


Factual Background

Service medical records are negative for complaint, findings 
or diagnoses pertinent to the prostate.

VA records reflect that biopsy in June 1980 first revealed 
carcinoma of the prostate, resulting in prostatectomy in 
September 1980.  Those records are negative for competent 
medical opinion relating such to service.

In April 1981, based on review of service data, the Deputy 
Chief Benefits Director noted the veteran's total dose 
reading from participation in Operation PLUMBBOB was 2.230 
and noted that such was within the national occupational 
safety standard that permits five rems of exposure per 
calendar year.

In February 1998, the Defense Special Weapons Agency, 
formerly the Defense Nuclear Agency (DNA), now the Defense 
Threat Reduction Agency (DTRA), advised the RO that the 
veteran was a confirmed participant of Operation PLUMBBOB and 
that a radiation dose assessment and unit history had been 
completed.  Associated materials define Operation PLUMBBOB as 
a series of atmospheric nuclear weapon tests conducted at 
Nevada tests sites and consisting of 24 nuclear weapon tests 
and five safety, non-nuclear, experiments.  A report notes 
that several tests could have resulted in the veteran's 
exposure to radiation as an observer or support officer.  The 
report cites the veteran's film badge readings and other 
evidence to conclude that his total committed dose equivalent 
to the prostate from participation at PLUMBBOB was less than 
.01 rem.  Such conclusion is consistent with the results 
cited by the DNA in July 1980, at the time of the veteran's 
initial claim.

In November 1999, the Chief Public Health and Environmental 
Hazards Officer reviewed the veteran's claims file, to 
include the report from the DTRA that the veteran's total in-
service radiation exposure was less than .01 rem.  Cited in 
the report is the fact that The Committee on Interagency 
Radiation Research and Policy Coordination, Science Panel 
Report Number 6, 1988, was not providing screening doses for 
prostate cancer.  The report also references materials for 
the conclusion that the "sensitivity of the prostate to 
radiation carcinogenesis appears to be relatively low and not 
clearly established."  The Chief Public Health and 
Environmental Hazards Officer concluded that it was 
"unlikely that the veteran's prostate cancer can be 
attributed to exposure to ionizing radiation in service."  
The Director of the Compensation and Pension Service reviewed 
the above and the claims file and concluded there was "no 
reasonable possibility that the veteran's disability was the 
result of [in-service radiation] exposure."

Analysis

In the instant case, the Board notes that there is no 
evidence of prostate cancer in service or within the general 
presumptive period to warrant service connection on the basis 
of the presumptions afforded certain chronic diseases 
manifest to a degree of ten percent within one year of 
service.  Nor does the veteran contend that such is the case.  
See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  

Rather, the veteran claims that he developed prostate cancer 
as a result of exposure to radiation while he was stationed 
in Nevada with the military and radiation testing was being 
conducted.  Service documentation supports his claim of 
radiation exposure.  However, prostate cancer is not among 
the diseases subject to presumptive service connection under 
38 C.F.R. § 3.309(d)(2).  Thus the veteran would not be 
entitled to service connection under the first means for 
establishing service connection based on inservice radiation 
exposure.

With respect to the second method for service connection for 
"radiogenic diseases" discussed above, the Board notes that 
there is competent evidence of radiation exposure in service, 
thus satisfying the requirement of inservice injury.  There 
is also competent evidence of current disability in the form 
of the diagnoses of prostate cancer.  However, there is no 
competent evidence of a nexus between the current prostate 
cancer and the radiation exposure in service.  In the absence 
of competent evidence that the inservice radiation exposure 
caused the current prostate cancer, the veteran would not be 
entitled to service connection on a direct basis.

Medical evidence is required to provide a nexus between 
current disability and service.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The evidence does not reflect that the veteran 
possesses a recognized degree of medical knowledge that would 
render his own opinions on medical causation competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As to the third method of establishing service connection, 
the Board notes that prostate cancer is listed as a 
recognized radiogenic disease under 38 C.F.R. § 3.311(b)(2), 
but, as noted above, the only medical opinions as to etiology 
in this case are against a finding that prostate cancer can 
be attributed to the veteran's exposure to radiation.  See 38 
C.F.R. §§ 3.303(d), 3.311(b)(4); Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The veteran meets the criteria for 
the special assistance afforded under 38 C.F.R. § 3.311.  
However, he has been afforded that assistance, and the 
assistance has not resulted in any competent evidence linking 
his prostate cancer to radiation exposure in service.

The Court has clarified that although a veteran may fall 
within the criteria for assistance under the provisions of 
§ 3.311, his radiation claim is not well grounded unless 
there is competent evidence in support of all three of the 
Caluza criteria for a well-grounded claim.  Hilkert v. West, 
at 291; see also Wandel v. West, 11 Vet. App. 200, 205 
(1998).  Since there is no competent evidence of a nexus 
between the current prostate cancer and radiation exposure or 
other incident of service, the claim is not well grounded and 
must be denied.


ORDER

Service connection for prostate cancer, claimed as the result 
of exposure to radiation in service, is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

